Citation Nr: 0615281	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-12 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for benign positional vertigo, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from February 1956 to February 1962.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's service-connected benign positional vertigo is 
manifested by dizziness and occasional staggering.


CONCLUSION OF LAW

The criteria for a 30 percent rating for benign positional 
vertigo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
decision below grants an increased rating of 30 percent for 
service-connected benign positional vertigo, which is the 
maximum rating provided by Diagnostic Code 6204.  As such, 
there is no need to discuss compliance with the duties to 
notify and assist.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection for benign positional vertigo was granted 
with a 10 percent evaluation assigned under Diagnostic Code 
6204, effective May 22, 2003.  See September 2003 rating 
decision.  The RO applied an analogous rating pursuant to the 
rating criteria for peripheral vestibular disorders since the 
Schedule does not specifically provide criteria for benign 
positional vertigo.  Evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted in such circumstances.  38 C.F.R. § 4.20 (2005).

The veteran has appealed the initial 10 percent rating 
applied to his service-connected benign positional vertigo, 
contending that he suffers from occasional staggering spells 
in addition to dizziness and has been issued a wheelchair and 
disabled parking placard by VA because of this.  See October 
2003 Notice of Disagreement (NOD); statement in support of 
claim dated November 2003.  The veteran testified in January 
2006 that he does not use his wheelchair everyday, but does 
use it if he knows he will be walking approximately two 
blocks or more.  He described his occasional staggering 
spells as weak missteps, indicating that it happens roughly a 
couple times per week.  The veteran also testified that he 
suffers from episodes about once a month where the world is 
swirling around him and he feels sick to his stomach.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2005), a 
maximum 30 percent rating is warranted for peripheral 
vestibular disorders with dizziness and occasional 
staggering.  

The medical evidence of record consists entirely of VA 
records, including a VA compensation and pension (C&P) 
general medical examination report.  Multiple VA progress 
notes dated May 2003 indicate that the veteran was seen after 
suffering a dizzy spell that lasted approximately 30 minutes.  
He also complained of occasional loss of leg control and an 
inability to walk far without his legs giving out.  See May 
2003 primary care general note.  Thereafter, the veteran 
underwent a consult for a wheelchair secondary to vertigo.  
The wheelchair was requested following this consultation.  
See June 2003 physical therapy consult.  The veteran was 
diagnosed with benign positional vertigo during the August 
2003 VA C&P examination.  The VA examiner noted that he was 
also more likely than not suffering from both this type of 
vertigo as well as vertigo precipitated by anxiety, which had 
been noted on the veteran's separation examination report.  

The medical evidence, in conjunction with the veteran's 
testimony regarding the occasional staggering he suffers in 
addition to dizziness, more nearly approximates the criteria 
for a 30 percent rating under Diagnostic Code 6204.  See 
38 C.F.R. § 4.7.  Exercising reasonable doubt in favor of the 
veteran, entitlement to an rating of 30 percent for service-
connected benign positional vertigo is warranted.  See 
38 C.F.R. § 3.102 (2005).  


ORDER

A 30 percent rating for benign positional vertigo is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


